DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/19/2021. Claim 1 is amended. Claim 2 is cancelled. Claims 1, 3-4 are now pending.
Allowable Subject Matter
Claims 1, 3-4 are allowed.
As of claim 1, the closest prior art Bommerbach (US 20140347634 A1; Bommerbach) teaches a solid state illumination system is provided for image projection. Red, green and blue light is generated using a blue laser light source and phosphor emissions. The red, green and blue light is passed by TIR or TRIR elements of red, green and blue light channels of an X-cube prism structure for separate modulation by different spatial light modulators. The modulated red, green and blue light is passed by the TIR or TRIR elements into the X-cube and combined into a combined modulated RGB image forming light stream for image formation via projection optics onto a target imaging surface. Bommerbach does not anticipate or render obvious, alone or in combination, a control circuit to control the first and second light modulation elements such that the second light modulation element becomes an ON-state during a spoke period of the disk upon displaying the third primary color as a single color; and control the second light modulation element such that a time of the ON-state during the spoke period changes according to luminance of the third primary color.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Takahama (US 20190098265 A1) teaches an image display device having a semiconductor laser, a wheel, an adjustment image generating unit, and a projection unit. The semiconductor laser emits light. The wheel includes a first area and a second area as areas for adjusting color components of the light emitted from the semiconductor laser. The adjustment image generating unit generates an adjustment image in which a first color formed using a section adjacent to a boundary between the first area and the second area and a second color formed not using the section adjacent to the boundary and having color components close to the first color are arranged adjacent to each other. The projection unit projects the adjustment image generated by the adjustment image generating unit;
- Prior Art Liao et al. (US 20180157028 A1) teaches a light source module, a projection device and driving methods thereof, wherein a wavelength conversion device of the light source module has at least one wavelength conversion area for converting a blue beam provided by a blue light source into a converted beam, and the converted beam is transmitted to a wavelength selection element so that a first green beam is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882